Title: To George Washington from Tobias Lear, 10 April 1791
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia April 10th 1791.

Since my letter of the 5th I have been honored with your favors of the 3d & 6th of the present month, with their enclosures.
In Colo. Cannon’s letter to you there appear’d (as you apprehended) an idea that he conceived himself authorized to let your lands on the Ohio and Kanawa; but he does not express an intention of doing anything respecting them until he shall have seen you, which he expected would have been the case this spring. I have, however, written to him (by the post) giving information of your having disposed of those lands—and shall send a duplicate of my letter to him by one of the Representatives from that County when the Assembly rises, which it is expected to do this week.
As there have been no further accounts from Fraunces, either through his son or from himself, it is presumable that he does not intend to come; I have, therefore, taken such measures to ascertain the point with respect to Holker’s man, that if he inclines, and has it in his power to come, he may do it without any impropriety on either part.
The man who has been employed in the Garden shall be paid agreeable to your directions; and every attention shall be given to have it kept in complete order by our own people. Rhemur and Jacob have little else to do at present.
Mrs Washington has, for some days past, been very much afflicted with a violent cold—which confined her to her Chamber and swelled her face very much; but she is now, thank God, recovering very fast, and today appears tolerably well. The Children and the rest of the family enjoy good health—Mrs Lear begs you to accept her grateful respects & best wishes for a continuance

of your health—With the most sincere Attachment & highest respect, I have the honor to be—Sir, Your obliged & very humble svt

Tobias Lear.

